Order affirmed, with costs, All concur, except Edgcomb, J., who dissents and votes for reversal upon the ground that none of the newly-discovered evidence goes to the question of damages, and as the jury has fixed plaintiff’s damages at six cents, the court was not justified in setting the verdict aside and in granting a new trial to enable the plaintiff to recover nominal damages. (Robison v. Lockridge, 230 App. Div. 389, 391; Midland Linseed Products Co. v. Viall, 213 id. 92; Throckmorton v. Evening Post Pub. Co., 35 id. 396.)